UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 KELLYTOY WORLDWIDE, INC.,                                    :
                                              Plaintiff,      :    20 Civ. 0585 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 JAY AT PLAY INTERNATIONAL HONG                               :
 KONG LIMITED, et al.,                                        :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for March 26, 2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan; it is hereby

        ORDERED that the March 26, 2020, initial pretrial conference is CANCELLED. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. It is further

        ORDERED that discovery, including the proposed jurisdictional discovery, will proceed.

The case management plan and scheduling order will issue in a separate order. The parties’

attention is particularly directed to the provisions for periodic status letters, and the need for a

pre-motion letter to avoid cancellation of the final conference and setting of a trial date. The

parties shall file any proposed protective or other discovery-related orders on ECF. It is further

        ORDERED that a pre-motion conference regarding Defendants’ proposed motion to

dismiss will occur on May 7, 2020, at 10:40 a.m. The conference will be telephonic. The time

of the conference is approximate, but the parties shall be ready to proceed by that time. The

Court will call the parties once the conference is ready to begin. It is further

        ORDERED that, by May 6, 2020, the parties shall file a joint letter, providing the court
with one telephone call-in number for a conference call, and if necessary a passcode. The parties

shall ensure they are all dialed into the conference call by the appointed conference time. If the

parties are not able to arrange a conference call, they shall contact the Courtroom Deputy, Mr.

James Street, at 212-805-4553, as soon as possible and no later than May 6, 2020, at noon, to

make other arrangements. It is further

       ORDERED that, by March 27, 2020, Defendants shall file a letter with any legal and

factual support for the contention that venue is improper, including legal authority in this Circuit

regarding where the events are deemed to have occurred for venue purposes in trademark

infringement cases. Plaintiff shall file any letter response by April 2, 2020. It is further

       ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

       The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: March 24, 2020
       New York, New York




                                                  2
